DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated November 29, 2021 was submitted on February 28, 2022.  Claims 2, 4, 14, 16, 18 and 23-25 have been amended.  Claims 27 and 28 have been added.  Claims 3 and 13 have been canceled.  Claims 19 and 21 were previously canceled.  Claims 1, 2, 4-12, 14-18, 20 and 22-28 are pending.
Applicant's arguments regarding the prior art rejections of claims 1, 2, 4-12, 14-18, 20 and 22-26 have been fully considered but they are not persuasive and the rejections of these claims has been maintained as detailed below.  New claim 28 has also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-12, 14-16, 18, 20, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kluit, “The development of in-situ foamed sandwich panels”, (cited in IDS submitted 9 January 2019).
Regarding claim 1, Kluit discloses a method of manufacturing a sandwich panel (pg. 35, 1st paragraph of Kluit, method used to obtain fully thermoplastic sandwich panels) comprising the steps of: a) an assembling step of providing a plate-shaped assembly of a first cover part and a second cover part and between these cover parts a core part of a thermoplastic material containing a swelling agent (pg. 39, 1st full paragraph of Kluit, several foamable films made by impregnating polymer films with blowing agent stacked between two facings; paragraph spanning pp. 40-41 of Kluit, blowing agent is acetone which is a swelling agent), wherein the thermoplastic material of the core part is an amorphous polymer selected from the group consisting of polyetherimide (PEI), polyethersulfone (PES), polysulfone (PSU), polyphenylsulfone (PPSU) and polycarbonate (PC) (pg. 35, 2nd full paragraph of Kluit, polyetherimide used as core material; claim only requires one of the recited materials; polyetherimide is an amorphous polymer) and the swelling agent is a swelling agent for the thermoplastic material (paragraph spanning pp. 40-41 of Kluit, blowing agent is acetone which is a swelling agent for polyetherimide); b) a heating step of heating the assembly resulting from step a) under pressure between heated press tools in a press to a foaming temperature below the glass transition temperature of the thermoplastic material in the core part (pg. 39, 2nd full paragraph of Kluit, assembly placed in pre-heated press; pg. 38, 1st full paragraph of Kluit, press has upper and lower press plates; pg. 42, 1st full paragraph of Kluit, initial temperature of press for polyetherimide sandwich was 155-210 ℃; polyetherimide has glass transition temperature of 217 ℃); c) a foaming step of foaming the thermoplastic material in the core part under pressure and at 10the foaming temperature wherein the spacing between the press tools is increased (pg. 39, 2nd full paragraph of Kluit, after short heating time press is slowly opened allowing blowing agent to boil resulting in formation of foam); d) a cooling step of cooling the foamed sandwich panel resulting from step c), while the sandwich panel is maintained under pressure between the press tools (pg. 39, 2nd full paragraph of Kluit, when press opened to desired distance press plates are cooled down to room temperature; panel would necessarily be maintained under pressure during cooling as a result of pressure exerted by blowing agent); e) a discharging step of removing the thus cooled sandwich panel from the press (pg. 39, 2nd full paragraph of Kluit, press is opened and sandwich can be removed); and f) a drying step of drying the sandwich panel thus obtained (pg. 39, 2nd full paragraph of Kluit, sandwich is dried in an oven)15.
Kluit specifically disclose that the cooling step d) is carried out in two substeps, comprising a first substep d1) of cooling the foamed assembly from the foaming temperature to an intermediate temperature in the range of 70-100 °C at a first cooling rate and a second substep d2) of cooling the foamed assembly from the intermediate temperature to ambient temperature at a second cooling rate wherein the second cooling rate is 20less than the first cooling rate, thereby effecting bonding of the core part to the first and second cover parts (pg. 63, §4.2.1, pg. 70, §5.2.3 of Kluit) but does not specifically disclose that the first cooling rate is at least 140 °C/ min and.  Rather, Kluit specifically discloses initial cooling rates of 100 ℃/min (pg. 63, §4.2.1 of Kluit) and up to 115 ℃/min (pg. 70, §5.2.3 of Kluit).  Kluit, however, discloses that while it would seem appropriate to cool down the sandwich as quickly as possible, experiments showed that when the temperature decreased to around the boiling point of the blowing agent under the prevailing pressure, the gas condensed near the facings and the cell walls were affected there (pg. 44, 3rd full paragraph of Kluit).  In order to avoid this effect, Kluit discloses that the sandwich panel must be cooled down slower (i.e., at about 20 ℃ per minute vs 200 ℃ per minute) at temperatures near the boiling point of the blowing agent under prevailing pressure (pg. 44, 3rd full paragraph of Kluit).  Regarding the disclosure in Kluit of the use of acetone (i.e., a swelling agent) as a blowing agent, Kluit discloses that rapid cooling to room temperature always resulted in bad adhesion and discloses reducing the cooling rate at 90 °C to 20 °C/minute (Kluit pg. 63, sec. 4.2.1).  While Kluit specifically discloses an initial cooling rate of 100 °C/minute for acetone (Kluit pg. 63, sec. 4.2.1), Kluit discloses this cooling rate merely as an example of a “rapid cooling rate”.  In particular, Kluit does not disclose any adverse effect from using a higher initial cooling rate with acetone.  In view of the disclosure above in sec 3.3.2.9 of Kluit that initial cooling should be as quick as possible, one of skill in the art would have been motivated to use a higher initial cooling rate (i.e., 200 ℃/min) down to 90 ℃ when using acetone as a blowing agent.  Moreover, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to change the cooling rate from 200 ℃/min to 20 ℃/min at a temperature of 90 ℃ when using acetone as a blowing agent.  Accordingly, one of skill in the art would have been motivated to change the cooling from 200 ℃/min to 20 ℃/min rate at a temperature of 90 ℃ in order to ensure that the lower cooling rate was initiated before the gas condensed near the facings as taught by Kluit (pg. 44, 3rd full paragraph of Kluit).  
Regarding claim 2, Kluit discloses all claim limitations above but does not specifically disclose that the first cooling rate is at least 216 °C/min.  Moreover, Kluit discloses a first cooling rate of 200 ℃ (pg. 44, 3rd full paragraph of Kluit).  Kluit, however, discloses that “it would seem appropriate to cool down as quickly as possible” to a temperature around the boiling point of the blowing agent to “freeze the state of the foam” (pg. 44, 3rd full paragraph of Kluit).  In addition, Kluit discloses that the pressing apparatus used in the experiments was only capable of cooling at rates of up to 200 ℃/min (pg. 38, 1st full paragraph of Kluit).  One of skill in the art reading Kluit would therefore have understood the recited cooling rate to be the maximum rate the apparatus was capable of cooling the sandwich.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cool the sandwich at a first cooling rate greater than 200 ℃ such as 216 ℃.  One of skill in the art would have been motivated to do so in order to “freeze the state of the foam” as taught by Kluit as well as to decrease production time (pg. 44, 3rd full paragraph of Kluit).
Regarding claims 4 and 14, Kluit discloses all claim limitations above and further discloses that the second cooling rate is 20 °C/min or less (pg. 44, 3rd full paragraph of Kluit, 2nd cooling rate of 20 ℃).
Regarding claims 5, 15 and 16, Kluit discloses all claim limitations above and further discloses that during substeps d1) and d2) the temperature difference between the press tools is less than 2 °C (pg. 38, 1st full paragraph of Kluit, the temperature of the press plates does not vary more than 2 ℃ from one side to the other).
Regarding claims 8 and 18, Kluit discloses all claim limitations above and further discloses that at least one of the first and second cover parts comprises a layer of a thermoplastic (pg. 35, 2nd full paragraph of Kluit, glass fiber reinforced polyetherimide used as facings; poyetherimide is a thermoplastic material).
Regarding claim 9, Kluit discloses all claim limitations above and further discloses that the thermoplastic of a cover part is selected from the group consisting of polyetherimide (PEI), polyethersulfone (PES), polyphenylsulfone (PPSU) and polysulfone (PSU) (pg. 35, 2nd full paragraph of Kluit, glass fiber reinforced polyetherimide used as facings; claim only requires thermoplastic is one of the recited thermoplastics).
Regarding claims 10 and 20, Kluit discloses all claim limitations above and further discloses that the thermoplastic of the core part is polyetherimide (PEI) (pg. 35, 2nd full paragraph of Kluit, polyetherimide used as core material).
Regarding claim 11, Kluit discloses that the swelling agent is acetone (paragraph spanning pp. 40-41 of Kluit, acetone used as physical blowing agent).
Regarding claim 12, Kluit discloses all claim limitations above and further discloses that at least one of the first and second cover parts comprises a layer of a fibre-reinforced thermoplastic (pg. 35, 2nd full paragraph of Kluit, glass fiber reinforced polyetherimide used as facings).
Regarding claims 22 and 23, Kluit discloses steps a)-f) and cooling to an intermediate temperature in the rage of 70-100 ℃ at a first cooling rate and cooling from the intermediate temperature to ambient temperature at a lower second cooling rate (see analysis of claim 1 above).  Kluit also provides motivation to cool at a first cooling rate of at least 140 °C/ min (see analysis of claim 1 above) or at a first cooling rate of more than 200 °C/ min (see analysis of claim 2 above).  Kluit also discloses that the blowing agent is acetone which is a swelling agent for polyetherimide (¶ spanning pp. 40-41 of Kluit, blowing agent is acetone).
Regarding claims 24, 25 and 28, Kluit discloses that the second cooling rate is 20 °C/min or less (pg. 44, 3rd full paragraph of Kluit, 2nd cooling rate of 20 ℃).
Regarding claim 26, Kluit discloses that the swelling agent is acetone (¶ spanning pp. 40-41 of Kluit, blowing agent is acetone).
Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kluit as applied to claims 1 and 2 above and further in view of Halterbeck et al. (U.S. Patent No. 6,780,280 B2, cited in previous Office Action) and Calmidi et al. (U.S. Patent No. 6,675,852 B2, cited in previous Office Action).
Regarding claims 6 and 17, Kluit discloses all claim limitations above but does not specifically disclose the surface of the press tools is provided with a layer of a material having a heat conductivity coefficient, which is higher than that of the construction material from which the press tools are made.  Halterbeck, however, discloses a pressing cushion for use in a laminating press which comprises thermally conductive threads (Abstract of Halterbeck).  According to Halterbeck, the threads can be made of thermally conductive metals such as copper, aluminum or silver (col. 3, lines 8-11 of Halterbeck).  Also according to Halterbeck, the pressure cushion transfers pressure uniformly to the pressed material while providing rapid thermal transfer from the heating plates to the pressed material thereby allowing for shorter cycle times (col. 1, lines 15-17, and 51-56 of Halterbeck).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the press plates in the method of Kluit with the pressing cushion of Halterbeck.  One of skill in the art would have been motivated to do so in order to transfer pressure uniformly to the sandwich while providing rapid thermal transfer from the heating plates thereby allowing for shorter cycle times as taught by Halterbeck (col. 1, lines 15-17, and 51-56 of Halterbeck).
Halterbeck does not specifically disclose the material the press plates are made from.  Calmidi, however, discloses a platen for use in a laminating press which is made from a low carbon steel (Abstract, col. 2, lines 59-60 of Calmidi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use press plates made from low carbon steel as taught by Calmidi in the method of Kluit.  In particular, all the claimed elements were known in the prior art as taught by Kluit and Calmidi and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A).  Providing a low carbon steel press plate with a pressing cushion comprising filaments made from copper, aluminum or silver would result in a press tool having a layer of a material having a heat conductivity coefficient which is higher than that of the low carbon steel platen (i.e., copper, aluminum and silver each have a higher thermal conductivity coefficient than low carbon steel).
Regarding claim 7, Kluit in view of Halterbeck and Calmidi disclose all claim limitations above and Halterbeck further discloses the layer of material having the higher heat conductivity coefficient is a layer made of copper or aluminum (col. 3, lines 8-11 of Halterbeck).
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant asserts that the disclosure in Kluit that cooling to room temperature at 100 ℃/min always resulted in bad adhesion (§ 4.2.1 of Kluit) leads away from using higher cooling rates (¶ spanning pp. 9-10 of the amendment).  Kluit, however, discloses decreasing the cooling rate from 100 °C/min to 20 ℃/min at 90 ℃ overcomes the adhesion problem (pg. 63, § 4.2.1 of Kluit).  Kluit therefore teaches that continuous rapid cooling from the foaming temperature to room temperature at 100 ℃/min using acetone as a blowing agent results in bad adhesion and that reducing the cooling rate to 20 ℃/min at 90 ℃ overcomes the adhesion problem.  § 4.2.1 of Kluit therefore suggests that the temperature at which the cooling rate is reduced and the second cooling rate are critical parameters for adhesion.  In particular, Kluit reduced the cooling rate at 90 ℃ to improve adhesion, not the initial cooling rate from the foaming temperature to 90 ℃.
The applicant also asserts that Kluit discloses that cooling rates of 35-115 ℃/min result in adverse effects as shown in Table 5-1 (¶ pg. 10, 1st ¶ of the amendment).  Table 5-1 of Kluit, however, relates to the effect of acetone percentage and temperature on panel adhesion.  Moreover, Table 5-1 does not disclose any adverse effects resulting solely from using higher initial cooling rates.  Rather, Table 5-1 suggests the acetone percentages and foaming temperatures which produced “good” panels under the specified conditions.
The applicant also asserts that Kluit discloses that solvents and swelling agents reduce the glass transition temperature and viscosity of amorphous regions and that it is therefore desirable to use a blowing agent that is not a solvent or swelling agent for an amorphous polymer such as PEI (¶ spanning pp. 10-11 of the amendment).  Kluit, however, clearly discloses that acetone is a suitable blowing agent for PEI (pg. 51, § 4.1.4 of Kluit, acetone is inexpensive, has a high maximum allowable concentration and does not make PEI brittle).  Kluit also discloses that impregnation of PEI with acetone is easy and less toxic than MC (pg. 129 of Kluit).
The applicant also asserts that there is no articulated reasoning as to why one of ordinary skill in the art would have been motivated to increase the cooling rate above 200 ℃/min, the maximum rate that the apparatus in Kluit is capable of cooling (pg. 12, 2nd full ¶ of the amendment).  Kluit, however, provides motivation to cool the panel down “as quickly as possible” from the foaming temperature to a temperature of about the boiling point of the blowing agent under prevailing pressure to “freeze” the state of the foam (§ 3.3.2.9, pg. 44 of Kluit).  The applicant also asserts that this teaching in Kluit is directed to foaming PEI with a solvent such as MC and not a swelling agent such as acetone (pg. 12, 2nd full ¶ of the amendment).  Kluit, however, generally discloses cooling as quickly as possible (e.g., 200 ℃/minute) down to a temperature value around the boiling point of a blowing agent in order to freeze the state of the foam while preventing condensation at the facings (pg. 44, §3.3.2.9 of Kluit).  Moreover, this sub-section of Kluit is in section 3.3.2 which includes a discussion of blowing agents and discloses both MC and acetone (pp. 40-41, § 3.3.2.1 of Kluit).  One of skill in the art would therefore have understood § 3.3.2.9 to relate to both MC and acetone as blowing agents.
The applicant asserts that In re Kahn is directed to whether the teachings of multiple references were properly combinable and not to rejections based on a single reference and that the applicant in Kahn did not dispute that each element of the invention can be found in the cited references (pp. 15-16 of the amendment).  Regardless of the particulars of Kahn, it is well established that the prior art need not disclose the same advantage or result discovered by the applicant and that a rationale different from the applicant’s is permissible (See MPEP § 2144 IV).
The applicant’s arguments on pp. 17-24 of the amendment have been addressed above and in previous Office Actions.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27, the closest prior art is to Kluit.  As set forth above, Kluit discloses a method of making a sandwich panel comprising a PEI core using a swelling agent such as acetone as a blowing agent wherein cooling is carried out in two stages – an initial cooling down to a temperature of 90 ° at a first cooling rate and a second cooling to room temperature at a second lower cooling rate (see analysis of claim 1 above).  As also set forth above, Kluit suggest using a first cooling rate of 200 ℃/min or more and a second cooling rate of 20 ℃/min or less when using acetone as a blowing agent (see analysis of claim 1 above).  There is evidence of nonobviousness, however, which distinguishes the method of claim 27 from Kluit.  Moreover, the comparative date in the specification establishes that sandwich panels having PEI as the thermoplastic of the core part and acetone as a blowing agent, when manufactured using an initial cooling rate of 216 ℃/min and a second cooling rate of 20 ℃/min resulted in panels having unexpectedly superior adhesion between the core and cover parts (Examples 1-2, pp. 6-8 of the specification).  Moreover, these panels exhibited failure in the core part when tested in tension (7:22-24, 8:6-8 of the specification) whereas similar panels made using an initial cooling rate of 135 ℃/min exhibited adhesive failure at the interface between the core and covers (Comparative Example 3, pg. 8 of the specification).  This improvement in adhesion between the core and cover at initial cooling rates of 216 ℃/min would not have been expected based on Kluit.  Moreover, Kluit did not recognize that increasing the initial cooling rate would improve adhesion between the core and cover parts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746